ITEMID: 001-86605
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF UTSAYEVA AND OTHERS v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed (Art. 35) Admissibility criteria;(Art. 35-1) Exhaustion of domestic remedies;Violation of Article 2 - Right to life (Article 2-1 - Life) (Substantive aspect);Violation of Article 2 - Right to life (Article 2-1 - Effective investigation) (Procedural aspect);Violation of Article 3 - Prohibition of torture (Article 3 - Inhuman treatment) (Substantive aspect);Violation of Article 3 - Prohibition of torture (Article 3 - Inhuman treatment) (Substantive aspect);Violation of Article 5 - Right to liberty and security (Article 5-1 - Deprivation of liberty);Violation of Article 13+2 - Right to an effective remedy (Article 13 - Effective remedy) (Article 2 - Right to life;Article 2-1 - Effective investigation);Violation of Article 13+3 - Right to an effective remedy (Article 13 - Effective remedy) (Article 3 - Prohibition of torture;Effective investigation);Violation of Article 38 - Examination of the case-{general} (Article 38 - Obligation to furnish all necessary facilities);Pecuniary and non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Pecuniary damage;Just satisfaction)
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 7. The applicants are:
(1) Mrs Satsita Utsayeva, born in 1954;
(2) Mr Aslambek Utsayev, born in 1948;
(3) Mrs Khava Muslimova, born in 1986;
(4) Mrs Belita Dadayeva, born in 1952;
(5) Mrs Yakhita Taysumova, born in 1985;
(6) Mrs Zulay Abdulazimova, born in 1943;
(7) Mrs Birlant Tovmerzayeva, born in 1943;
(8) Mrs Larisa Tovmerzayeva, born in 1968.
8. They are Russian nationals and residents of the village of Novye Atagi, Shali district, Chechnya.
9. The facts of the case are linked to the application Imakayeva v. Russia (no. 7615/02, ECHR 2006... (extracts)), in that the four relatives of the applicants in the present case were detained together with the husband of Marzet Imakayeva, Said-Magomed Imakayev, on 2 June 2002 in the village of Novye Atagi (see below). The facts of the present case, as submitted by the parties, may be summarised as follows.
10. The applicants submitted that the village of Novye Atagi had been under the firm control of the Russian military since early 2000. Military checkpoints had been established at all roads leading into and out of the village.
11. The applicants submitted that early in the morning of 2 June 2002 a convoy including at least six armoured personnel carriers (APCs) and at least one other military vehicle - a UAZ all-terrain car - conducted a “sweeping” operation in the village of Novye Atagi. The local residents noted the hull numbers of three APCs: 569, 889 and 1252, and partially of the UAZ vehicle as “344”. The hull numbers of the other vehicles were obscured. The servicemen went to six houses during the operation and detained five men. The applicants submitted numerous affidavits about the events of 2 June 2002, produced by the family members of the detained and the neighbours. They also submitted a hand-drawn map of the village, indicating the location of the roadblocks and of the houses of the five persons detained on 2 June 2002.
12. The first and second applicants are husband and wife. They were residents of Grozny, but have lived for several years at 22 Nizhnya Street, Novye Atagi, as internally displaced persons. Their son Islam Utsayev, born in 1976, had lived with them in Novye Atagi since 1999. He had previously been a student at the Grozny University philological faculty, but in October 1999 he was seriously injured during a rocket attack on the Grozny central market. Following that injury he underwent several operations and left the university. He worked as a car mechanic and supported his parents, who were unemployed. The couple's second son had died during the hostilities of 1994–1996, and a third son had been detained by security services and ill-treated in 2001, following which he suffered from poor health. The third applicant is Islam Utsayev's wife.
13. On the morning on 2 June 2002 the first two applicants, Islam Utsayev and his wife (the third applicant), their other son Bislan U. and his wife Liza Kh., were at their home at 22 Nizhnya Street. At that time the third applicant and Liza Kh. were both pregnant. It was still dark outside and the family was sleeping when, at about 5.30 a.m., an APC knocked down the fence and drove into the courtyard. A group of about twenty heavily armed servicemen in uniform entered the house and woke up the family. Four of the servicemen were masked, the rest were not. The applicants described them as “contract soldiers”, aged between 30 and 40. They had Slavic features and spoke unaccented Russian. More servicemen remained outside on the hull of the APC, while others took positions around the house.
14. Without producing any warrant or explanation, the soldiers forced the Utsayev family members into the courtyard and onto the ground. They surrounded Islam Utsayev and beat him. The second and third applicants were also beaten when they asked for explanations, and the third applicant, Islam Utsayev's pregnant wife, submitted that she had a miscarriage later that day. Islam Utsayev, who was taken from his bed barefoot and wearing only a light T-shirt, was hooded, his hands were tied behind his back and he was forced into an APC. The first applicant tried to climb onto the APC to give her son footwear, but was pushed away and hit by several soldiers. The soldiers fired into the air from automatic rifles in order to scare away those neighbours who tried to intervene.
15. In support of their allegations the first and the second applicants submitted detailed statements to the SRJI, produced in 2003 and in March 2007. The third applicant also produced a statement in 2003. In particular, they explained that the third applicant had been in the first month of pregnancy and that after the miscarriage they had not applied to any medical institution, nor had they complained anywhere about this incident.
16. In their observations the Government submitted that no information about the alleged beatings of the second and third applicants or a miscarriage by the third applicant had been recorded in the medical institutions of the Shali district. They also stated that the third applicant's current place of residence was unknown and that her relatives had refused to give any evidence on the subject.
17. The fourth and fifth applicants are the mother and sister of Movsar Taysumov, born in 1980. They lived at 1 Lenin Street in Novye Atagi. Movsar Taysumov worked as a guard at the local school and was not married. His brother Masud was killed by unknown persons in January 2002, along with two other men who had gone to gather firewood near the river Argun. In May 2002 his father, the fourth applicant's husband, died of a heart attack.
18. At about 6 a.m. on the morning on 2 June 2002 the fourth applicant and her son Movsar Taysumov were at their home when an APC pulled up outside the house. The fourth applicant was at her morning prayers, and her son Movsar was still asleep. The fifth applicant, Movsar's sister, was in hospital for a check-up. Four men in green uniform entered the house. They were not wearing masks and the fourth applicant reported that they had Slavic features and spoke unaccented Russian.
19. The military did not introduce themselves or give reasons for the visit. They woke up Movsar Taysumov and ordered him to dress quickly. They said they needed to question him, collected his passport and took him outside. The fourth applicant followed them and pleaded with them to question her son at home. An officer told her that if he was innocent he would soon return. The soldiers put Movsar Taysumov into an APC. The fourth applicant tried to climb onto the hull, but the soldiers swore at her and hit her with rifle butts until she fell. Several neighbours tried to come closer and intervene, but soldiers who had taken positions around the house shot in the air as a warning.
20. Once Movsar Taysumov was inside, the APC drove further along Lenina Street. The fourth applicant and her neighbours clearly noted its hull number as 569. The fourth applicant followed it along the street and witnessed from a distance how it stopped at the Tovmerzayevs' house and how another person (Masud Tovmerzayev) was put into it. The fourth applicant also noticed several other APCs along the street, though she did not notice their numbers.
21. The sixth applicant is the mother of Idris Abdulazimov, who was born in 1984. In 1997 he finished the seventh grade at school and thereafter helped his mother around the house. They lived at 19 Lenina Street with the sixth applicant's three other children.
22. On 2 June 2002 the sixth applicant, her daughter Louiza and three sons, Akhmad, Vakhid and Idris, were sleeping at their home. At about 6 a.m. an APC stopped at their house and a group of about 30 military servicemen surrounded the house, about half of them wearing masks. The applicant described them as heavily armed, wearing new camouflage uniforms and speaking unaccented Russian. Approximately ten servicemen entered the house, shouting and swearing. They pulled the sixth applicant's three sons onto the floor and asked their names. They then told Idris to dress. The applicant's oldest son asked them to take him instead of his 18-old brother, but one of the soldiers said “We don't need you”. They took Idris Abdulazimov and placed him in an APC with an obscured number. The applicant tried to get onto the APC, but her eldest son pulled her off.
23. The sixth applicant asked a soldier with Asian features on the hull of the APC where they were going, and he responded that they were going to the military commander's office. The APC drove along and stopped by a house further down the street to detain another person who was not at home. The sixth applicant followed the vehicle to the cemetery at the end of the village and then returned home.
24. The seventh and eighth applicants are the mother and sister of Masud Tovmerzayev, born in 1974. He was unmarried and had worked at a shoe factory and at the market. They lived at 62 Lenina Street, together with the seventh applicant's other children and grandchildren.
25. On 2 June 2002 the seventh and eighth applicants and Masud Tovmerzayev were at home. At about 6 a.m. the applicants were awake, because the seventh applicant was planning to go to town and had to catch a bus; the eighth applicant had to take care of the family's cattle. Masud Tovmerzayev was still in bed.
26. The seventh applicant opened the gate and at that point an APC stopped outside their house. The woman was surprised and asked them if they were going to conduct a “sweeping” operation, but they did not answer. One of the soldiers on the APC asked “Which gate?” and another pointed to the applicant's. Immediately 20-25 armed servicemen entered the courtyard. The applicants and neighbours described them as well armed and wearing green camouflage uniforms; some of them were masked. The seventh applicant noted several men with Asian features among the servicemen.
27. The eighth applicant asked the seventh applicant to go into the house and watch to ensure that the soldiers did not “plant” anything there. The soldiers asked the eighth applicant where her brother was and went to his room. One of them had a piece of paper and asked her “Is that Masud?” When she answered in the affirmative they put him on the floor and handcuffed him. One of the servicemen asked about weapons, while others were searching the house and the car. They then placed Masud Tovmerzayev in APC no. 569, without permitting him to dress or to put on footwear, and drove away. The neighbours were not allowed to approach because the soldiers shot into the air. Masud Tovmerzayev's aunt, who came to the house because of the noise and tried to intervene, was pulled by the hair and hit by a soldier.
28. Finally, at around 6.20 a.m. on 2 June 2002 servicemen on APCs 889 and 1252 and UAZ 344 drove to Ordzhonikidze Street, two blocks away from the Tovmerzayevs' house. At 11 Ordzhonikidze Street they detained Said-Magomed Imakayev, husband of Marzet Imakayeva. After the stop at the Imakayevs' house the APCs and other military vehicles left Novye Atagi. Some of the military vehicles apparently drove towards Grozny, while others went in the direction of the 70th regiment stationed near Shali. The families of the five men detained on 2 June 2002 in Novye Atagi have had no news of them since.
29. In their observations the Government did not dispute most of the facts as presented by the applicants. They accepted as established that “on 2 June 2002 at about 5.30 a.m. unidentified persons wearing camouflaged uniforms and masks and armed with automatic weapons, supported by armoured vehicles, arrived in Novye Atagi and detained Utsayev I.A., Taysumov M.M., Abdulazimov I.A., Tovmerzayev M.E. and Imakayev S.-M.U. These men were subsequently taken by the unidentified persons in an unknown direction.”
30. Immediately after the detention of their family members the applicants started to search for them. The search was primarily carried out by the mothers of the detained men, together with Marzet Imakayeva, the applicant in application no. 7615/02. On numerous occasions, both in person and in writing, they applied to prosecutors at various levels, to the Ministry of the Interior, to the Special Envoy of the Russian President in the Chechen Republic for rights and freedoms, to military commanders, the Federal Security Service (FSB), to the administrative authorities in Chechnya, to the media and to public figures. The applicants also personally visited detention centres, police stations, military bases and prisons in Chechnya as well as further afield in the Northern Caucasus.
31. On 2 June 2002, immediately after the arrests, the four mothers, together with Marzet Imakayeva and Abdula D., the head of the Novye Atagi administration, drove in the Abdulazimovs' family minibus to Shali, the district centre, to inquire about the whereabouts of their relatives. At the military commander's office in Shali the applicants unsuccessfully sought to meet with the commander, General N. They were told by the staff at the military commander's office that they had not received any detainees that morning. They received a similar answer at the police station.
32. The next day, on 3 June 2002, the applicants again travelled to Shali. Abdula D., the head of the village administration, was permitted to meet with General N., who allegedly confirmed to him that the men had been detained at the military commander's office and would be released in three days.
33. Having waited for three days, the applicants again visited the commander's office in Shali, accompanied by the head of the village administration. About ten days later the commander's office staff denied that the detainees had been there.
34. At some point in August 2002 the applicants managed to meet with General N., who denied that his servicemen had participated in a military operation in Novye Atagi on the date in question. At that time the applicants spotted APC no. 569 in the courtyard of the commander's office. At their insistence the commander questioned the driver of the vehicle about the events of 2 June 2002. The driver confirmed that two men had been detained and driven away in the APC on 2 June 2002, but claimed that they had been handed over to other military servicemen at a checkpoint.
35. The applicants unsuccessfully tried to meet with the officers of the military prosecutor's office in Shali in order to have the drivers of the APCs and other servicemen questioned.
36. In addition to personal visits, the applicants addressed numerous letters to the prosecutors and other authorities, in which they set out the facts of their relatives' detention and asked for assistance and details about the investigation. The applicants have submitted copies of the more or less standard letters they wrote.
37. The applicants received hardly any substantive information from official bodies about the investigation into the disappearances. On several occasions they were sent copies of letters forwarding their requests to the different prosecutors' services. Below is a summary of letters retained by the applicants and the replies they received from the authorities.
38. On 3 June 2002 the first applicant wrote to the head of the Shali district administration in relation to Islam Utsayev's detention and requested assistance in finding him. She also mentioned the “rough” treatment meted out to herself and other family members in the course of her son's arrest.
39. Either on the same day or immediately after, in three identically worded complaints, the applicant wrote to the military commander of the Shali district General N., the military prosecutor of the Shali district and the head of the Shali temporary district police department (VOVD).
40. On 5 June 2002 the first applicant wrote to the military prosecutors of military units nos. 20116 and 20102, based in Shali and Khankala (Grozny), stating details of her son's detention and requesting their help in finding him. Also on 5 June 2002 the first applicant wrote a similar letter to the head of the Novye Atagi village administration, Abdula D.
41. On 8 June 2002 the first applicant wrote to the State Duma member for Chechnya and to the Special Envoy of the Russian President in the Chechen Republic for rights and freedoms.
42. On 20 June 2002 the first applicant wrote a complaint to the Shali district prosecutor's office (“the district prosecutor's office”), with copies to the head of administration of Chechnya and the commander of the federal forces in Chechnya. She stated the facts of her son's detention and asked for assistance in finding him. She submitted that the servicemen had thrown her son on the floor and taken him away undressed, beaten her husband on the head with a rifle butt and had treated the women of the house “rudely and incorrectly”.
43. On 1 July 2002 the applicant received a reply from the member of the State Duma for Chechnya, in which he informed her that her letter had been forwarded to the Chechnya Prosecutor's Office and that he would try to establish whether her son had been detained by the authorities.
44. On 17 September 2002 the first applicant again wrote to the military prosecutor of military unit no. 20116 and the heads of administration of Novye Atagi and the Shali district, with requests for information about Islam Utsayev.
45. On 30 September 2002 the district prosecutor office informed the applicant that the investigation into her son's kidnapping had been suspended. The letter did not give reasons for the suspension, but informed her that she could appeal against the decision to the district prosecutor or to a сourt.
46. On 3 October 2002 the first applicant received a copy of a letter from the Chechnya Prosecutor's Office, forwarding her compliant to the district prosecutor's office.
47. On 7 October 2002 the Chechnya Prosecutor's Office informed the first applicant that the investigation into her son's kidnapping had been suspended on 30 September 2002 due to a failure to identify the culprits (Article 208 part 1 of the Code of Criminal Procedure). The applicant was invited to address further queries to the district prosecutor's office.
48. On 9 October and on 23 October 2002 the district prosecutor's office acknowledged receipt of the applicant's complaints and informed her that the investigation into Islam Utsayev's “disappearance” had been suspended.
49. On 14 November 2002 the Chief Military Prosecutor's Office requested the military prosecutor's office of the United Group Alignment in the Northern Caucasus (UGA) to investigate the “disappearance” of the first applicant's son and of the other men detained on 2 June 2002.
50. On 5 March 2003 the applicant submitted a complaint (dated 10 December 2002) to the military prosecutor of the UGA, summarising the facts of her son's disappearance and the efforts to find him and requesting assistance.
51. On 6 February 2003 the Chechnya Prosecutor's Office forwarded complaints by three applicants (Mrs Utsayeva, Mrs Tovmerzayeva and Mrs Abdulazimova) to the district prosecutor's office. On 12 February and 14 March 2003 the three women were informed by the district prosecutor's office that their complaints would be looked into.
52. On 28 February 2003 the Chechnya Prosecutor's Office informed the first applicant that they had forwarded her letter to the military prosecutor of the UGA. The letter stated that investigation file no. 59140 had been sent to the military prosecutor's office on 29 October 2002.
53. In March 2003 the Government of Chechnya twice informed the first applicant that her complaints had been forwarded to the military prosecutors, to the Chechnya Prosecutor's Office and to the local department of the Ministry of the Interior.
54. On 19 April 2003 the first applicant asked the district prosecutor's office to give her an update on the progress of the investigation and to grant her victim status in the proceedings.
55. On 25 April 2003 the military prosecutor of the UGA forwarded the applicant's complaint to the military prosecutor of military unit no. 20116.
56. On 23 May 2003 the Chechnya Ministry of the Interior replied to the deputy head of the investigative department of the Southern Federal Circuit, stating that the criminal case opened into Islam Utsayev's disappearance had been forwarded to the military prosecutors on 1 August 2002.
57. On 27 May 2003 the military prosecutor of military unit no. 20102 informed the first applicant that the materials of the case file did not prove the involvement of military servicemen in the crime under investigation.
58. On 2 June, 6 June and 25 June 2003 the Chechnya Prosecutor's Office informed the applicant in similarly worded letters that the decision of 30 September 2002 to suspend the investigation into her son's kidnapping had been quashed and that the investigation had been reopened on 29 May 2003.
59. On 18 June 2003 the military commander of the Shali district informed the applicant that the district prosecutor's office was investigating her son's “disappearance”.
60. On 12 August 2003 the military prosecutor of military unit no. 20116 replied to the first applicant's complaints of December 2002 and March and May 2003. The letter stated that the criminal investigation opened in relation to the kidnapping of four men in June 2002 was pending with that office. The letter did not say whether the investigation was suspended or ongoing, but invited the applicant to come to the office to take part in procedural steps and to obtain access to the case file. The letter also stated that no evidence had been obtained which could link the kidnapping to any military servicemen.
61. At some point the applicant wrote to the all-Russian NTV channel, addressing their programme “Attention: Search!” She asked the journalists to help in finding her son Islam Utsayev. In reply the NTV stated that work in Chechnya was too dangerous for journalists.
62. On 2 July 2002 the fourth applicant received a copy of a letter from the military prosecutor of military unit no. 20116 to the Chechnya Prosecutor's Office, stating that there was no evidence to conclude that the criminal acts in question had been committed by UGA servicemen.
63. On 16 July 2002 the district prosecutor's office informed the fourth applicant that an investigation had been opened by their office, under Article 126 part 2 of the Criminal Code, in relation to the kidnapping of Movsar Taysumov.
64. On 25 July and 10 September 2002 the Chechnya Government informed the fourth applicant that her complaints had been forwarded to the district prosecutor's office.
65. On 16 September 2002 the district prosecutor's office informed the applicant that the investigation into her son's kidnapping (file no. 59155) had been suspended. The letter did not give reasons for the suspension, but informed her that she could appeal against the decision to the Shali District Prosecutor or to a сourt.
66. On 2 October 2002 the military prosecutor for the Northern Caucasus Military Circuit forwarded the applicant's complaint to the military prosecutor of military unit no. 20116.
67. On 15 November the district prosecutor's office informed the fourth applicant that her complaint of 12 November 2002 about her son's disappearance could not be considered, because it had not been signed by her. The applicant was invited to the prosecutor's office to obtain information concerning the criminal investigation.
68. On 5 March 2003 the applicant's complaint dated 15 December 2002 was accepted by the military prosecutor of the UGA. The complaint summarised the applicant's efforts to find her son and requested urgent assistance.
69. On 19 February 2003 the district prosecutor's office informed the fourth applicant, in reply to a request from Amnesty International made on her behalf, that criminal case no. 59155 had been opened by that office in relation to her son's kidnapping. All necessary and possible measures had been taken, but on 15 September 2002 the investigation had been suspended due to the failure to identify the culprits. The letter further informed the applicant that measures to find her son were continuing and that she could challenge the decision to suspend the investigation.
70. On 26 March 2003 the military prosecutor of military unit no. 20116 informed the fourth applicant that troops under their jurisdiction had not detained her son. The letter advised her to approach the local police.
71. On 5 April 2003 the applicant complained to the district prosecutor's office. She stated that she had not received any information about the course of the investigation and requested updated information about its progress, and asked that she be granted victim status.
72. On 15 April 2003 the district prosecutor's office informed the fourth applicant that criminal case no. 59155 had been suspended. Actions aimed at locating Movsar Taysumov's whereabouts would continue. The applicant was also informed that she had been granted victim status.
73. On an unspecified date Abdula D., the head of the Novye Atagi village administration, addressed the Special Envoy of the Russian President in the Southern Federal Circuit, asking him to intervene and help to find Movsar Taysumov.
74. On 25 November 2004 the fourth applicant was granted victim status in criminal investigation no. 59155 into her son's abduction.
75. On 5 June 2002 the sixth applicant prepared a letter to the military prosecutor of military unit no. 20116 about the detention of her son, Idris Abdulazimov. The complaint was submitted on 19 June 2002.
76. On 5 June 2002 the sixth applicant complained about her son's detention and requested his release and information about his whereabouts from the district prosecutor's office, the military commander and the head of the VOVD.
77. On 2 July 2002 the sixth applicant received a copy of the letter from the military prosecutor of military unit no. 20116 to the Chechnya Prosecutor's Office, which stated that there was no evidence to conclude that the criminal acts had been committed by UGA servicemen.
78. On 16 July 2002 the district prosecutor's office informed the applicant that an investigation had been opened by their office in relation to the kidnapping of her son under Article 126 part 2 of the Criminal Code.
79. On 8 August 2002 the applicant was informed by the district prosecutor's office that the file number allocated to the investigation into her son's kidnapping was 59159.
80. On 23 August 2002 the Chechnya Prosecutor's Office forwarded the applicant's complaint to the district prosecutor's office.
81. On 3 September 2002 the Chechnya Government informed the sixth applicant that her complaints had been forwarded to the Chechnya Department of the Interior, the district prosecutor's office and the VOVD, the military prosecutor's office and the Chechnya Prosecutor's Office.
82. On 4 September 2002 the district prosecutor's office informed the applicant that they were investigating criminal case no. 59159 and taking steps to establish her son's whereabouts.
83. On 16 September 2002 the district prosecutor's office informed the sixth applicant that the investigation into her son's kidnapping had been suspended.
84. On 2 October 2002 the military prosecutor for the Northern Caucasus military circuit forwarded the applicant's complaint to the military prosecutor of military unit no. 20116.
85. On 22 November 2002 the military prosecutor of military unit no. 20116 informed the applicant that they had requested information about Idris Abdulazimov from the Chechnya department of the FSB, the commander of the UGA and the head of the operative headquarters for coordination of the anti-terrorist operation in the Northern Caucasus.
86. On 16 January 2003 the Chechnya department of the FSB replied to the applicant that they had no information about the whereabouts or activities of her son. It further informed the applicant that her complaint had been forwarded to the military prosecutors.
87. On 6 February 2003 the Chechnya Prosecutor's Office forwarded complaints by three applicants (Mrs Utsayeva, Mrs Tovmerzayeva and Mrs Abdulazimova) to the district prosecutor's office. On 12 February and 14 March 2003 the three women were informed by that office that their complaints would be taken into account.
88. On 5 April 2003 the applicant wrote to the district prosecutor's office. She stated that she had not received any reliable information about the course of the investigation, requested updated information about its progress and asked that she be granted victim status.
89. On 6 June 2003 the district prosecutor informed the sixth applicant that the criminal investigation into the kidnapping of her son had been suspended. Actions aimed at locating Mr Abdulazimov's whereabouts were continuing.
90. On an unspecified date Abdula D., the head of the Novye Atagi village administration, addressed the Special Envoy of the Russian President in the Southern Federal Circuit, asking him to intervene and help find the sixth applicant's son.
91. On 2 July 2002 the seventh applicant received a copy of a letter from the military prosecutor of military unit no. 20116 to the Chechnya Prosecutor's Office, stating that there was no evidence to conclude that the criminal acts had been committed by UGA servicemen.
92. On 16 July 2002 the district prosecutor's office informed the applicant that an investigation had been opened by their office, under Article 126 part 2 of the Criminal Code, in relation to the kidnapping of Masud Tovmerzayev.
93. On 2 August 2002 the district prosecutor's office informed the applicant that a criminal investigation into her son's kidnapping had been opened under file no. 59154.
94. On 4 September 2002 the Chechnya Prosecutor's Office informed the seventh applicant that the district prosecutor's office was investigating criminal case no. 59154 and taking steps to establish her son's whereabouts.
95. On 10 September 2002 the Government of Chechnya informed the seventh applicant that her complaints had been forwarded to the district prosecutor's office.
96. On 16 September and on 23 September 2002 the district prosecutor's office informed the seventh applicant that the investigation into her son's kidnapping had been suspended and that she could appeal against the decision to a prosecutor or to the court.
97. On 17 September 2002 the applicant wrote to the head of the Novye Atagi administration and asked for his help in finding her son.
98. On 2 October 2002 the military prosecutor for the Northern Caucasus military circuit forwarded the seventh applicant's complaint to the military prosecutor of military unit no. 20116.
99. On 6 November 2002 the military prosecutor of military unit no. 20116 informed the seventh applicant that they were not aware of Masud Tovmerzayev's detention and had not issued any documents in that respect. The letter further stated that a question about the applicant's son's whereabouts had been put to the UGA headquarters and that she should contact the local department of the interior in connection with all issues related to the search for the missing persons.
100. On 16 January 2003 the Chechnya department of the FSB replied to the applicant that they had no information about the whereabouts of her son. It further informed the applicant that her complaint had been forwarded to the military prosecutors.
101. On 6 February 2003 the Chechnya Prosecutor's Office forwarded complaints by three applicants (Mrs Utsayeva, Mrs Tovmerzayeva and Mrs Abdulazimova) to the district prosecutor's office. On 12 February and 14 March 2003 the three women were informed by that office that their complaints would be taken into account.
102. On 5 March 2003 the seventh applicant's letter, bearing the date of 5 June 2002, was accepted by the military prosecutor of the UGA. The letter stated the circumstances of her son's detention and requested information about his whereabouts and the reasons for his detention.
103. On 5 April 2003 the applicant wrote to the district prosecutor's office. She stated that she had not received any reliable information about the course of the investigation, requested updated information about its progress and asked to be granted victim status.
104. On 16 April 2003 the district prosecutor's office responded that the investigation in criminal case no. 59154 had been suspended.
105. On an unspecified date Abdula D., the head of the Novye Atagi administration, addressed the Special Envoy of the Russian President in the Southern Federal Circuit, asking him to intervene and help in finding the seventh applicant's son.
106. The applicants were thus informed that criminal investigations had been opened in respect of the kidnappings of their relatives: no. 59176 in respect of Islam Utsayev, no. 59155 in respect of Movsar Taysumov, no. 59159 in respect of Idris Abdulazimov and no. 59154 in respect of Masud Tovmerzayev. From the letters received from the different authorities, the applicants could also understand that at some point the investigations were joined under no. 59140, initially opened in relation to the kidnapping of Said-Magomed Imakayev. The applicants were not informed by the prosecutors which steps had been taken in order to find their relatives, nor were they allowed access to the case files. In June 2003 the first applicant was informed by the Chechnya Prosecutor's Office that the decision to suspend the investigation into her son's kidnapping had been quashed and that the investigation had been reopened. None of the applicants have received information on the progress of the investigation since that date.
107. The applicants also understood that in October 2002 the investigation had been transferred from the district prosecutor's office to the military prosecutors. At some subsequent point the case file was returned to the district office. However in August 2003 the military prosecutor of military unit no. 20116 invited the first applicant to visit the office and informed her that the file was with them. The letter did not indicate whether the proceedings were pending or suspended at that time.
108. In their observations submitted in December 2004 the Government did not dispute the information concerning the apprehension and investigation into the kidnapping of Islam Utsayev, Movsar Taysumov, Idris Abdulazimov and Masud Tovmerzayev. Referring to the information obtained from the General Prosecutor's Office, the Government stated:
“On 2 June 2002 at about 5.30 a.m. unidentified persons wearing camouflaged uniforms and masks and armed with automatic weapons, supported by armoured vehicles, had arrived to Novye Atagi and detained Utsayev I.A., Taysumov M.M., Abdulazimov I.A., Tovmerzayev M.E. and Imakayev S.-M.U. These men were subsequently taken by the unidentified persons to an unknown direction.
On 28 June, 15 July and 31 July 2002 the Shali district prosecutor's office opened five criminal investigation files into the kidnappings: nos. 59176, 59155, 59159, 59154 and 59140 under Article 126 part 2 (a) and (g) of the Criminal Code.
Criminal investigation file no. 59140 concerning the kidnapping of Imakayev S.-M.U. had been transferred for investigation to the military prosecutor of the UGA.”
109. The Government also stated that the investigation had not confirmed the involvement of federal servicemen in the kidnapping of the applicants' relatives. The indicated APC hull numbers were not listed in the relevant registers. The investigations were adjourned and reopened on several occasions and were most recently resumed on 30 September 2004. Their progress was monitored by the General Prosecutor's Office.
110. In their additional Memorandum submitted in April 2005 the Government submitted further details of the investigations. They stated that criminal case file no. 59176 had been opened on 31 July 2002 into the kidnapping of Islam Utsayev. On the same day the first applicant had been questioned and granted victim status. She was again questioned on 22 June 2003, 30 August 2003 and 18 October 2004. The second applicant was questioned on 18 October 2004 and confirmed the circumstances of his son's detention. Two neighbours were questioned but could not indicate the identity of the kidnappers. The site of the crime was inspected at some point, but no relevant evidence was discovered.
111. According to the Government, criminal case file no. 59155 into the abduction of Movsar Taysumov was opened on 15 June 2002. The fourth applicant was questioned on 16 July 2002, 30 August 2003 and 18 October 2004. She was also granted victim status. In September 2004 two neighbours were questioned by the local police, but they were not aware of the identity of the perpetrators of the crime.
112. The Government further specified that on 15 July 2002 criminal investigation file no. 59159 had been opened into the abduction of Idris Abdulazimov. The sixth applicant was questioned on 16 July 2002 and 27 September 2004. She was also granted victim status in the proceedings. Three of her neighbours and the former military commander of the Shali district, General N., had also been questioned. An inspection of the site of the crime had taken place, but had produced no results.
113. Finally, they submitted that on 15 July 2002 criminal case no. 59140 [this should probably be no. 59154] had been opened into the abduction of Masud Tovmerzayev. The seventh and eighth applicants were questioned and granted victim status on 16 July 2002 and 18 November 2004 respectively. The investigation also questioned five of their neighbours and relatives, the head of the Novye Atagi administration, General N. and a serviceman from the military commander's office. An inspection of the site of the crime had produced no results.
114. No other witnesses to the crimes were identified by the investigation.
115. According to the Government, in the period 2002-2004 a number of information requests were forwarded to the relevant bodies concerning special operations carried out by the military forces. Despite these efforts, no information was obtained which would imply that the four men had been detained by federal forces. Their names were not found in the registers of persons detained on suspicion of committing a criminal offence or arrested by way of administrative procedure.
116. The Government conceded that the four investigations had been repeatedly suspended and reopened, on account of a failure to identify the culprits. They alleged that the victims had been informed of all the decisions made. The proceedings in criminal case no. 59176 had been reopened on 24 March 2005 and, in criminal cases nos. 59154, 59155 and 59159 – on 1 April 2005.
117. In their latest submissions of June 2007 the Government informed the Court that on 6 May 2005 criminal investigation files nos. 59176, 59154, 59155 and 59159 had been joined under no. 59176. The reason for the joinder was the establishment by the investigation of the fact that Mr Utsayev, Mr Abdulazimov, Mr Tovmerzayev and Mr Taysumov had been kidnapped by the same group of unidentified persons, who had travelled around in an APC with hull number 569.
118. The Government also submitted that the investigation had been reopened on 8 December 2006. In December 2006 and January 2007 the investigators questioned four female witnesses and the first, second and sixth applicants, who had victim status in the criminal proceedings. The Government also stated that in December 2006 the investigation requested the Ministry of Defence and the Ministry of the Interior to submit information from their archives about the participation of their personnel in the special operation in Novye Atagi on 2 June 2002.
119. Among the documents submitted by the Government, in a decision of 8 December 2006 the deputy prosecutor of Chechnya ordered that the proceedings be reopened and summarised the information available by that date. According to that document, the investigation had established that the four men had been kidnapped by a group of unidentified persons who had used an APC with hull number 569 and three other APCs.
120. On the same day the prosecutor issued written directions for the investigation. The prosecutor ordered that the bullets and cartridges left behind when the kidnappers had shot in the air to prevent relatives from interfering with the abduction be found, and that ballistic and other expert reports be carried out. He also ordered that information be collected about any special identification marks on the bodies of the missing men, so that a search could be organised through the register of unidentified corpses. He further directed information to be collected from the FSB central archives about the special operations carried out in Novye Atagi in June 2002; for it to be confirmed whether the APC with hull number 569 had indeed been attached to the Shali military commander's office and the crew of that vehicle to be questioned. The document referred to a witness statement by D. who had served in June 2002 in the military commander's office of Shali district and who had been a crew member of APC 569. According to the prosecutor, D. testified that in early June 2002 he and other members of the crew had been involved, using the APC, in a special operation in Novye Atagi and had detained three civilians. After their arrests he had returned to the military commander's office. The three detainees had been taken in three other APCs towards the village of Belgotoy. In view of this testimony, the prosecutor ordered that N., the military commander of Shali district, be questioned and that all details relevant to the special operation of 2 June 2002 in Novye Atagi be obtained from him (establishment of the units that had carried out the special operation, identification and questioning of the officers-in-charge; finding the persons who had been in charge of the detainees and establishing where they had been taken). The document concluded by stating that if sufficient evidence of the involvement of military servicemen in the abduction was obtained, the investigation should be transferred to the military prosecutor's office.
121. On 16 January 2007 the district prosecutor's office decided not to open a criminal investigation into an allegation by the sixth applicant that money and jewellery had been stolen from her home. The decision stated that, in her application of 5 June 2002, the sixth applicant had alleged that during the arrest of her son Idris Abdulazimov the perpetrators had also taken money and valuables. On 16 January 2007 the sixth applicant was questioned and stated that the money and valuables had been found afterwards, but that she had forgotten to inform the investigation of this. On this basis the investigator ordered not to open criminal proceedings into the theft. The decision was countersigned by the sixth applicant.
122. On 20 January 2007 the investigation was adjourned. On 11 May 2007 it was again reopened with instructions to carry out the steps as listed in the prosecutor's decision of 8 December 2006.
123. Despite specific requests by the Court on two occasions, the Government did not submit copies of the documents to which they referred, providing only several copies of decisions to suspend and resume the investigation and to grant victim status, all issued after December 2006, as well as copies of several notifications to the relatives of the adjournment and reopening of the proceedings. Relying on the information obtained from the Prosecutor General's Office, the Government stated that the investigation was in progress and that disclosure of the documents would be in violation of Article 161 of the Code of Criminal Procedure, since the file contained information of a military nature and personal data concerning the witnesses or other participants of criminal proceedings.
124. Marzet Imakayeva, the wife of Said-Magomed Imakayev, the fifth man detained on 2 June 2002 in Novye Atagi, applied to the European Court of Human Rights (see Imakayeva v. Russia, no. 7615/02, 9 November 2006). Within these proceedings the Government first denied that Said-Magomed Imakayev had been apprehended by law-enforcement or security bodies and suggested that he had been abducted by members of a terrorist organisation with a view to discrediting the federal forces.
125. Later both parties submitted to the Court that on 9 July 2004 the criminal investigation into the abduction of Said-Magomed Imakayev had been closed on the ground that no criminal offence had been committed. On 9 July 2004 the applicant's victim status in the criminal proceedings related to the kidnapping of her husband was withdrawn. She was informed at that stage that her husband had been detained by military servicemen and he had been subsequently released. The detention had been carried out in accordance with the Federal Law on the Suppression of Terrorism and the Federal Law on the Federal Security Service. According to the Government, on 2 June 2002 military servicemen, acting in accordance with section 13 of the Suppression of Terrorism Act, had detained Said-Magomed Imakayev on suspicion of involvement in one of the bandit groups active in the district. However, his involvement had not been established, and he had been transferred to the head of the Shali administration (who had subsequently died) with a view to being returned home. Thus, no abduction had been committed and the actions of the servicemen who had detained Mr Imakayev had not constituted any offence. Mr Imakayev's further absence from his place of residence was not connected to his detention by military servicemen, so the applicant had suffered no pecuniary or non-pecuniary damage. The Government did not submit any documents of substance from the investigation file concerning Said-Magomed Imakayev's abduction.
126. In its judgment the Court found it established to the standard of proof “beyond reasonable doubt” that Said-Magomed Imakayev had been detained by the security forces on 2 June 2002. No records had been drawn up in respect of his detention, questioning or release. After that date he “disappeared” and his family had had no news of him. He could thus be presumed dead following unacknowledged detention and the responsibility for his death lay with the State.
127. In August 2004 the applicants informed the Court about two incidents in respect of the second applicant. According to the applicants' representatives, on 4 July 2004 and 30 July 2004 a large group of military personnel arrived at the first and second applicants' house at 22 Nizhnya Street in Novye Atagi. On both occasions the servicemen arrived in the early hours of the morning in several APCs, broke into the house without identifying themselves or giving any reasons for the intrusion, conducted an unsanctioned search and confiscated a number of items.
128. According to the applicants, on 4 July 2004 the servicemen severely beat the second applicant, who is a pensioner and disabled (he is blind in one eye), on his head and torso, knocking him unconscious. They also threatened to shoot the first applicant, her daughter-in-law and two-year old granddaughter. When leaving they took with them household items of some value and a copy of the application to the Court, as well as a file containing correspondence with various authorities maintained by the first applicant in relation to her son's disappearance.
129. The second applicant submitted that he had been severely physically traumatised by the beatings and had difficulty in walking. He submitted that he had visited three hospitals where doctors performed X-rays and confirmed concussions to the ribs and spinal column, but refused to issue him with any medical documents, fearing reprisals. The first applicant also submitted that immediately after the incident she had applied to the prosecutor's office, but they refused to accept her complaint or to conduct an investigation into it.
130. On 30 July 2004 the masked servicemen who arrived at the Utsayevs' family house again searched the house, hit the second applicant in the back several times, dragged him into the garden and dropped him face down.
131. On 18 August 2004 the Court, in accordance with Rule 40 of the Rules of Court, gave notice of the application and of the complaint about harassment to the Russian Government. In their observations the Government stated that a prosecutor's check had been conducted into these complaints. Within this check the first and the second applicants had been questioned but denied that they had submitted such complaints to the European Court. They allegedly stated that on the said dates military servicemen had conducted an identity check in their house, but that no unlawful actions had been committed. On 8 November 2004 the district prosecutor's office refused to initiate criminal proceedings due to an absence of corpus delicti. The Government did not submit any documents relating to these proceedings.
132. In her submissions of March 2005 the fourth applicant alleged that a number of checks had been carried at her house in December 2004 by security servicemen, who failed to identify themselves or to present her with reasons for the searches.
133. For a summary of the relevant domestic law see Akhmadova and Sadulayeva v. Russia, no. 40464/02, § 67-69, 10 May 2007.
VIOLATED_ARTICLES: 13
2
3
38
5
VIOLATED_PARAGRAPHS: 2-1
5-1
